Exhibit 10.5.2


LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
This Limited Waiver with respect to Amended and Restated Receivables Loan
Agreement, dated as of June 9, 2017 (this “Agreement”), to that certain Amended
and Restated Receivables Loan Agreement, dated as of May 2, 2012 (as amended,
restated or otherwise modified prior to the date hereof, the “Facility
Agreement”), by and among GREEN TREE ADVANCE RECEIVABLES II LLC, (the
"Borrower"), DITECH FINANCIAL LLC (f/k/a Green Tree Servicing LLC), as
administrator (the “Administrator”), THE FINANCIAL INSTITUTIONS identified on
the signature pages attached thereto as lenders (each, a "Lender", and
collectively, the “Lender Parties”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
calculation agent, verification agent, account bank and securities intermediary
(in such capacities, the "Verification Agent") and WELLS FARGO CAPITAL FINANCE,
LLC, as agent and sole Lender.
RECITALS
WHEREAS, each of Walter Investment Management Corp. (the “Guarantor”) and the
Administrator may be required to restate its financial statements for the fiscal
quarters ended June 30, 2016 and September 30, 2016, its financial statements
for the fiscal year ended December 31, 2016, and its financial statements for
the fiscal quarter ended March 31, 2017 (collectively, the “Specified Financial
Statements” and after giving effect to the Restatement, such Specified Financial
Statements as so restated, the “Restated Financial Statements”) as a result of
certain errors relating to how the Guarantor and the Administrator performed
their calculations to determine the valuation allowance for its deferred tax
asset (such restatement as a result of such error, the “Restatement”);
WHEREAS, the Lender Parties party hereto constitute the Required Lenders under
the Facility Agreement;
WHEREAS, Pursuant to the Limited Waiver with respect to Amended and Restated
Receivables Loan Agreement, dated as of May 26, 2017, the Borrower, the
Guarantor, the Administrator, the Verification Agent, and the Lender Parties
agreed to waive, during the period beginning on May 26, 2017 and ending on June
9, 2017, certain provisions of the Facility Agreement and the other Transaction
Documents (as defined below) concerning matters involving or relating to the
Specified Periodic Financial Statements (as defined below), subject to the terms
and conditions set forth herein; and
WHEREAS, the Borrower, the Guarantor, the Administrator, the Verification Agent,
and the Lender Parties have agreed to extend such waiver period subject to the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Facility Agreement.





--------------------------------------------------------------------------------




Section 2.    Limited Waivers.
(a)        The Lender Parties acknowledge and agree that, from the period
beginning at 11:59 p.m. (EDT) on June 9, 2017 and ending at 11:59 p.m. (EDT) on
July 7, 2017 (the “Expiration Date”), and notwithstanding anything to the
contrary in the Facility Agreement, the Facility Documents or any other
agreements, documents or instruments between or among the Verification Agent,
the Borrower, the Administrator, the Lender Parties and the Guarantor,
including, but not limited to, any note purchase agreement, netting agreement,
master securities forward transaction agreement or interest rate protection
agreement, as applicable (collectively, the “Transaction Documents”), (i) the
Restatement shall be permitted and there shall be no default, event of default,
amortization event, termination event or similar event or other condition
however styled or denominated, in any such case, under any Transaction Document,
whether past, present or through the Expiration Date, as a result of or arising
from, directly or indirectly, the Restatement (a “Default Event”), including,
without limitation, any Default Event triggered pursuant to Section 8.01(f) of
the Facility Agreement due to a default, event of default, amortization event,
termination event or similar event or condition however styled or denominated,
in any such case under any other Transaction Document resulting or arising from,
directly or indirectly, the Restatement, but excluding any other Default Event
triggered pursuant to Section 8.01(f) of the Facility Agreement to the extent
such other Default Event is predicated upon the actual acceleration of the
indebtedness unrelated to the Transaction Documents referenced in Section
8.01(f) of the Facility Agreement, and (ii) there shall be no Default Event as a
result of or arising from, directly or indirectly, (x) any breach of any
representation or warranty made prior to the Effective Date relating to the
Specified Financial Statements or any monthly financial statements delivered
under any Transaction Document during the period from and including January 1,
2016 to the Expiration Date (the “Specified Monthly Financial Statements” and,
together with the Specified Financial Statements, the “Specified Periodic
Financial Statements”) (including, without limitation, as part of any
certification, report or statement made pursuant to or in connection with the
delivery of the Specified Periodic Financial Statements) or any such
representation or warranty proving to be untrue or incorrect, or (y) the failure
to deliver notice of any Default Event relating to the Specified Periodic
Financial Statements or any action taken or any other failure to take action
while any such Default Event relating to the Specified Periodic Financial
Statements or the Restatement to the extent that such action or failure to take
action would have been permitted but for the existence of such Default Event,
and in each case of the foregoing clauses (i) and (ii), any such Default Event
is expressly waived by the Lender Parties.
(b)    For the avoidance of doubt, during the period from and including the
Effective Date through the Expiration Date, (i) the Lender Parties shall
continue to make Loans to the Borrower in accordance with the terms of the
Transaction Documents (as modified by the terms of this Agreement), and (ii)
neither the Borrower nor the Guarantor shall be required to deliver any notice
pursuant to any Transaction Document in connection with the occurrence or
continuation of the events described in this Section 2.
Section 3.    Conditions to Effectiveness of Agreement. This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) the
Lender Parties shall have received this Agreement executed and delivered by the
parties hereto.


2

--------------------------------------------------------------------------------




Section 4.    No Acknowledgement. For the avoidance of doubt, this Agreement
does not constitute an acknowledgement by the Borrower, the Administrator, the
Guarantor or any of their affiliates that the Restatement or the delivery of the
Specified Periodic Financial Statements would result in a Default Event, and
each of the Borrower, the Administrator and the Guarantor reserves all of its
rights under the Transaction Documents in connection therewith.
Section 5.    Covenants. If Restated Financial Statements become available prior
to the Expiration Date, the Borrower shall promptly deliver such Restated
Financial Statements to the Verification Agent and the Lender Parties (which
delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintained
by the SEC).
Section 6.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 7.    Applicable Law. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAW.
Section 8.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
GREEN TREE ADVANCE RECEIVABLES II LLC, as Borrower


By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: SVP & Treasurer
DITECH FINANCIAL LLC, as Administrator


By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: SVP & Treasurer




WALTER INVESTMENT MANAGEMENT CORP., as Guarantor




By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: SVP & Treasurer


3

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Verification Agent, Calculation
Agent, Account Bank and Securities Intermediary
 


By: /s/ Mark DeFabio        
Name:    Mark DeFabio
Title: Vice President










[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT (WELLS)]

--------------------------------------------------------------------------------






WELLS FARGO CAPITAL FINANCE, LLC, as Lender
 


By: /s/ Mark Weide            
Name:    Mark Weide
Title: Vice President








[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT (WELLS)]